699 F.2d 484
1983 Copr.L.Dec. P 25,518
Michael R. WOOD, Individually and d/b/a National PhotoServices, Plaintiff-Appellant,v.SANTA BARBARA CHAMBER OF COMMERCE, INC., et al., Defendants-Appellees.
No. 82-5377.
United States Court of Appeals,Ninth Circuit.
Submitted Jan. 14, 1983.Decided Feb. 15, 1983.

Michael R. Wood, in pro per.
Charles L. Irvin, Houston, Tex., for defendants-appellees.
Appeal from the United States District Court for the District of nevada.
Before WRIGHT and CHOY, Circuit Judges, and HALL,* District Judge.
PER CURIAM:


1
This case, a consolidation of 36 suits filed by Wood throughout the country, is the latest in a series of suits brought by Wood and arising out of the same or similar alleged incidents.  The complaint charges almost 300 defendants with copyright infringement, common-law unfair competition, violation of the Sherman Act, and conspiracy to commit trade libel.  Wood appeals the district court's dismissal of the complaint.  For the reasons cited below, we affirm.


2
We will not overturn a district court's dismissal of a complaint unless the district court has abused its discretion.   Nevijel v. North Coast Life Insurance Co., 651 F.2d 671, 674 (9th Cir.1981);  Schmidt v. Herrmann, 614 F.2d 1221, 1223-24 (9th Cir.1980).  Under the circumstances of this case, the district court committed no such abuse of discretion.  Wood's first complaint involved so many defendants and alleged, in vague and conclusory language, so many wrongs, that it was impossible to comprehend the allegations against any particular defendant.


3
The district court, recognizing that Wood was acting pro se, gave him an opportunity to state his complaint orally.  The court then instructed Wood as to how to amend his complaint in order to meet the requirements of the Federal Rules of Civil Procedure.  As has been his practice in his other appearances before the courts of this circuit, Wood ignored the district court's instructions and submitted a confused and incomprehensible amended complaint.  Not only was the district court well within its discretion in dismissing the complaint under these circumstances, the court was also exercising its "inherent power ..., in the interest of the orderly administration of justice, to dismiss for disobedience of court orders."   O'Brien v. Sinatra, 315 F.2d 637, 641 (9th Cir.1963);  accord Flaska v. Little River Marine Construction Co., 389 F.2d 885, 887 (5th Cir.), cert. denied, 392 U.S. 928, 88 S.Ct. 2287, 20 L.Ed.2d 1387 (1968).


4
Wood's allegations, in their various incarnations, have been considered by this court and the district courts of this circuit on numerous occasions.   E.g., Wood v. McEwen, 644 F.2d 797 (9th Cir.1981), cert. denied, 455 U.S. 942, 102 S.Ct. 1437, 71 L.Ed.2d 654 (1982);  Wood v. Santa Barbara Chamber of Commerce, 507 F.Supp. 1128 (D.Nev.1980).  Each time, the district court has dismissed the complaint because of Wood's flagrant abuse of the discovery process and/or his failure to comply with the Federal Rules of Civil Procedure, local rules, and various court orders, and each time, this court has affirmed.  Still, Wood doggedly persists in resubmitting the same action and conducting himself in the same manner.


5
We dispensed with oral argument of this latest appeal because it is frivolous, vexatious, and entirely unmeritorious.  By this appeal and the several motions relating to it, Wood and his counsel, Christopher A. Brose, have caused unnecessary expenditure of judicial time as well as harassment of the numerous parties involved.  Federal Rule of Appellate Procedure 38 grants this court discretion to award damages, attorneys' fees, and single or double costs as a sanction against bringing such a frivolous appeal.   McConnell v. Critchlow, 661 F.2d 116, 118 (9th Cir.1981);  Wood v. McEwen, 644 F.2d 797, 802 (9th Cir.1981).  Further, 28 U.S.C. Sec. 1927 authorizes this court to award fees and excess costs against counsel who "multiplies the proceedings of any case unreasonably and vexatiously."   McConnell v. Critchlow, 661 F.2d at 118.  Pursuant to this authority, we award damages of $1,250, including costs and attorneys' fees, to each of the eight groups of appellees filing a brief in this appeal, for a total award of $10,000.1   We make this award jointly and severally against Wood and attorney Brose.


6
Wood's motions (1) to disqualify the panel judges;  (2) for reconsideration of the panel's order dispensing with oral argument;  and (3) to assign the hearing of oral argument to another panel of the court are all denied.


7
No petition for rehearing will be entertained and the mandate is to issue forthwith.



*
 Honorable Cynthia Holcomb Hall, District Judge for the Central District of California, sitting by designation


1
 Answering briefs were filed in this appeal by the following groups of appellees:  (1) Arizona Daily Star, Salem Capitol Journal, et al.;    (2) The Bakersfield Californian;  (3) Cavalletto, Webster, Mullen & McCaughey and James W. Brown;  (4) "Certain Media Appellees, City of Santa Barbara, County of Santa Barbara";  (5) Hugh J. Haferkamp, Arvid Johnson, Chace Company Advertising, Inc., et al.;    (6) Microfilming Corporation of America;  (7) Texaco, Inc.;    and (8) Western Oil and Gas Association and Harry Morrison.  Other appellees adopted by reference the briefs filed by these eight groups